PER CURIAM.
Defendant seeks the issuance of a writ of mandamus ordering the trial court to rule on his motion to vacate pursuant to Florida Rule of Criminal Procedure 3.850. Although, pursuant to our request, defendant furnished this court with a copy of the certified mail, return receipts indicating that his motion was received by the office of the clerk on November 9, 1988, respondent has been unable to locate the motion. Accordingly, we deny the petition for writ of mandamus without prejudice to defendant refiling an appropriate motion upon which the trial court should take prompt action.